DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 9/14/2020.
 Claims 11-15 are cancelled. Claims 1-10 and 16-20 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Teich on 2/9/2021.
The application has been amended as follows: 

1. (Currently Amended) An information processing apparatus configured to control a fabricating apparatus that fabricates a three-dimensional object, the information processing apparatus comprising:
	processing circuitry configured to: 
dimensions and a warpage of the three-dimensional object to be fabricated according to the fabrication data; 
		correct at least the model data according to an estimation result of the three-dimensional object estimated by the processing circuitry to increase a dimension of the model data when the three-dimensional object is estimated to be smaller than the model data[[.]];  
		re-estimate the three-dimensional object after the correction; and
		proceed with fabrication of the three-dimensional object with the corrected model data.

10. (Currently Amended) A fabrication system, comprising: 
	a fabricating apparatus configured to fabricate a three-dimensional object according to fabrication data obtained from model data; and 4Atty. Dkt. No. 6150-001401-US U.S. Application No. 16/352,026 
	an information processing apparatus configured to control the fabricating apparatus, the information processing apparatus including processing circuitry configured to: 
		estimate, according to a fabrication condition and the fabrication data, dimensions and a warpage of the three-dimensional object to be fabricated according to the fabrication data; 
		correct at least the model data according to an estimation result of the three-dimensional object estimated by the processing circuitry to increase a dimension of the model data when the three-dimensional object is estimated to be smaller than the model data[[.]];
		re-estimate the three-dimensional object after the correction; and
		proceed with fabrication of the three-dimensional object with the corrected model data.

11-15. (Canceled) 

20. (Currently Amended) The information processing apparatus of claim 18, wherein, after correcting the model data, the processing circuitry is configured to re-estimate the shape of the three-dimensional object before fabrication [[to]] of same to update the estimation data.

Reason For Allowance
Patent Office reviewed recently filed amendments. Applicant’s argument about the 102 rejection for claims 1/10 have been fully considered and are deemed persuasive. However, Patent Office conducted further prior art search and found a new reference KURIHARA (US 2007/0238204 A1). KURIHARA teaches, in FIG. 1 and [0072-0073], to build a prediction model to estimate the working gate size of wafer manufacture, and adjust the manufacturing parameters to control the working gate size. KURIHARA teaches in FIG. 12 that if the estimated gate size is too small, to adjust model data to increase the gate size. KURIHARA’s teaching can be incorporated into the 3D printer of Chin, to teach all the limitations of claim 1.
Applicant canceled claims 11-15 which were withdrawn before. Also Applicant amended the claims 1/10 with additional limitations “dimensions and a warpage of the three-dimensional object to be fabricated according to the fabrication data”, “re-estimate the three-dimensional object after the correction; and proceed with fabrication of the three-dimensional object with the corrected model data”. The added limitations overcome the possible 101 rejection and distinguish from the prior arts. No prior arts have been found to, individually and in combination, teach or suggest these limitations. Therefore, claims 1 and 10, together with their dependent claims, are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115